Citation Nr: 1114690	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  04-24 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for the residuals of a comminuted fracture of the left distal radius, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1968.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which in pertinent part, continued a 10 percent evaluation for residuals of a communited fracture of the left distal radius with loss of supination and pronation.

In August 2008, the Board denied the Veteran's appeal.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2010, the Court issued a decision which vacated the Board's denial and remanded the case to the Board for action consistent with its decision.  The case has been returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its Memorandum Decision the Court found that a remand for a clearer examination was required.

The Court found that the Veteran's May 2007 VA examination was unclear and therefore, inadequate because the examination report did not specifically address when the Veteran started to experience pain during range of motion testing, or whether there was increased limitation of motion due to flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In this regard, it was noted in the report that range of motion or joint function were not additionally limited by pain, fatigue, weakened movement, excessive fatigability, incoordination, or lack of endurance, and that pronation of the left arm was 0 to 80 degrees actively, 0 to 82 degrees passively, and 0 to 85 degrees after fatiguing, "all with pain" with no explanation as to what was meant by "all with pain."  The Court also found that the May 2007 examination report did not address the functional loss and reductions of movement for the residuals of the Veteran's left wrist disability as required by DeLuca.  

The Court's memorandum decision requires that the Veteran be afforded a new VA examination.  The Veteran is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an examination to evaluate the residuals of the left distal radius fracture.

The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.

All indicated studies, including range of motion studies, should be performed.

The examiner should report all ranges of left wrist and forearm motion in degrees.  The examiner should also note whether there is additional limitation due to incoordination, weakened movement, excess fatigability, pain, or flare-ups.  The examiner should assess the incoordination, weakened movement, excess fatigability, pain, or flare-ups in terms of the degree of additional range of motion loss caused by those symptoms.  

If there is pain on motion, the examiner should note the point in the range of motion when the pain becomes apparent.

The examiner should also opine as to whether the residuals of the left distal radius fracture involve joints other than the wrist, and if so, report the ranges of motion for that joint as well as whether there is additional limitation due to incoordination, weakened movement, excess fatigability, pain, or flare-ups.  

The examiner should assess the incoordination, weakened movement, excess fatigability, pain, or flare-ups in terms of the degree of additional range of motion loss caused by those symptoms.  The examiner should also note the point in the range of motion where pain becomes apparent.

The examiner should also note whether there is malunion of the radius with bad alignment or nonunion of the radius with loss of bone substance or deformity.  The extent of any associated bone loss or deformity should also be reported.  

A rationale should be given for all opinions and conclusions expressed.

2.  The agency of original jurisdiction should review the examination report to insure that it contains all findings and opinions required by this remand.

3.  If the benefit sought on appeal is not granted, the agency of original jurisdiction should issue a supplemental statement of the case.  The case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

